Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
Amendment to claim 9 clarifies the claimed invention; thus the 112 rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakoshi (US 2011/0227180 A1).
Regarding independent claim 1: Murakoshi teaches (e.g., Figs. 1-5 and annotated Fig. 5) an image sensor device comprising:
a substrate ([0053: substrate 20) having a circuit region ([0051]-[0052]: 6/7) and a pad area ([0059]-[0060] and [0063]: pad area 8) disposed on one side of the circuit region, 

a pad ([0063]: this central part, i.e., a portion of the electrode film 33 exposed in the opening 54a, constitutes an electrode pad 35 to which an external wiring W is to be bonded) disposed over the first surface of the substrate in the pad area (see annotated Fig. 5; pad area 8); and 
a through silicon via ([0062]-[0063]: portion 33 in via hole 31; see annotated Fig. 5: 33_V) formed to penetrate the substrate, and disposed at both sides of the pad ([0062]-[0063]: one electrode pad 35 is provided in the central part of the electrode pad region 8, and a plurality of through holes 31 with through silicon via are located therearound) in a first direction (horizontal direction), 
wherein the through silicon via is disposed in a different area without overlapping the pad in a second direction perpendicular to the pad (annotated Fig. 5, the through silicon via 33_V is disposed in a different area without overlapping the pad 33_P in a second direction, vertical direction, perpendicular to the pad, see annotated Fig. 5).


    PNG
    media_image1.png
    841
    1321
    media_image1.png
    Greyscale

Regarding claim 2: Murakoshi teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends,
wherein the through silicon via is formed to omnidirectionally surround the pad in a plan view (see annotated Fig. 5 and Fig. 4; through silicon via 33_V omnidirectionally surround the pad 35 in plan view).
Regarding claim 3: Murakoshi teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends,
wherein: an outer edge portion of the pad is insulated by the through silicon via ([0053] and [0062]: outer layer 32/54 an insulator provide an outer edge portion of the pad to be insulated) in a plan view, resulting in formation of a floating area (resulting in formation of a floating area is a consequence of the device structure which is taught; this property is inherently taught).
Regarding claim 4: Murakoshi teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends,
wherein the pad is formed as a rectangular or square shape in a plan view (Fig. 4, pad 35 is formed as a square shape in a plan view; [0013] and [0047]). 
Regarding claim 5: Murakoshi teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends,
 wherein: in a plan view, the through silicon via (annotated Figs. 4 and 5: 33_V) is formed as a rectangular band shape (see annotated Fig. 4) including the pad therein (see annotated Fig. 4, pad 35).

    PNG
    media_image2.png
    749
    1197
    media_image2.png
    Greyscale


Regarding claim 6: Murakoshi teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends, further comprising: 

Regarding claim 11: Murakoshi teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends, further comprising: 
a first conductive well formed in the second surface of the substrate ([0056]: the n-type layer 22 is partitioned into a plurality of PD (photodiode), which correspond to n-type conductive well formed in the bottom surface of the substrate 20 for the p-type photodiode).
Regarding claim 12: Murakoshi teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends,
wherein the pad (25) is electrically coupled to lower lines ([0061]-[0062]: 29b) by the through silicon via (Annotated Fig. 5:  33_V, [0062]).
Regarding independent claim 13: Murakoshi teaches (e.g., Figs. 1-5 and annotated Fig. 5) an image sensor device comprising:
a substrate ([0053: substrate 20) in which a pad area ([0059]-[0060] and [0063]: pad area 8) and a circuit area ([0051]-[0052]: 6/7) located contiguous to the pad area are defined (Fig. 2);
a pad ([0063]: this central part, i.e., a portion of the electrode film 33 exposed in the opening 54a, constitutes an electrode pad 35 to which an external wiring W is to be bonded) disposed over a first surface of the substrate (upper surface of substrate 20) in the pad area (8); and
a through silicon via formed ([0062]-[0063]: portion 33 in via hole 31; see annotated Fig. 5: 33_V) to penetrate the substrate (20), and disposed at both sides of 
wherein the through silicon via is disposed in a different area without overlapping the pad in a second direction perpendicular to the pad (annotated Fig. 5; the through silicon via 33_V is disposed in a different area without overlapping the pad 33_P in a second direction, vertical direction, perpendicular to the pad, see annotated Fig. 5).


    PNG
    media_image1.png
    841
    1321
    media_image1.png
    Greyscale

Regarding claim 14: Murakoshi teaches the claim limitation of the image sensor device according to claim 13, on which this claim depends,

Regarding claim 15: Murakoshi teaches the claim limitation of the image sensor device according to claim 13, on which this claim depends,
wherein: in a plan view, the pad is formed as a rectangular or square shape (Fig. 4, pad 35 is formed as a square shape in a plan view; [0013] and [0047]).
Regarding claim 16: Murakoshi teaches the claim limitation of the image sensor device according to claim 13, on which this claim depends,
wherein the through silicon via (annotated Figs. 4 and 5: 33_V) is formed in a rectangular band shape (see annotated Fig. 4), a center area of which includes the pad (see annotated Fig. 4, pad 35).

    PNG
    media_image2.png
    749
    1197
    media_image2.png
    Greyscale


Regarding independent claim 17: Murakoshi teaches (e.g., Figs. 1-5 and annotated Fig. 5) an image sensor device comprising:
a pad ([0063]: this central part, i.e., a portion of the electrode film 33 exposed in the opening 54a, constitutes an electrode pad 35 to which an external wiring W is to be bonded) formed in a center area of a substrate ([0053: substrate 20; plan view of Fig. 4, shows pad in the center area); and
a first through silicon via ([0062]-[0063]: portion 33 in via hole 31; see annotated Fig. 5: 33_V) formed to omnidirectionally surround the pad at an outer edge portion of the pad ([0062]-[0063]: one electrode pad 35 is provided in the central part of the electrode pad region 8, and a plurality of through holes 31 with through silicon via are located therearound), such that the substrate including the pad is floated ([0060]-[0062]: the pad 356 is surrounded by insulation layers 51, 52 and 54; which makes it floating; in addition, the structure claimed is taught, such that the properties are inherently present; see MPEP 2112.01.),
wherein the through silicon via is disposed in a different area without overlapping the pad in a second direction perpendicular to the pad (annotated Fig. 5, the through silicon via 33_V is disposed in a different area without overlapping the pad 33_P in a second direction, vertical direction, perpendicular to the pad, see annotated Fig. 5).
Regarding claim 18: Murakoshi teaches the claim limitation of the image sensor device according to claim 17, on which this claim depends, further comprising:
a second through silicon via ([0062]-[0063]: portion 33 in via hole 31; see annotated Fig. 5: 33_V; see annotated Fig. 5; the second through silicon via is on the 
Regarding claim 19: Murakoshi teaches the claim limitation of the image sensor device according to claim 18, on which this claim depends, 
wherein the first through silicon via (annotated Figs. 4 and 5: 33_V) is formed as a rectangular band shape (see annotated Fig. 4) which allows the center area to include the pad (Fig. 4, pad 35) and the second through silicon via (Fig. 4, second through silicon via 33_V on right side).

    PNG
    media_image2.png
    749
    1197
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakoshi (US 2011/0227180 A1) in view of Oh et al. (US 2017/0040374 A1).
Alternatively, claim 6 rejected below
Regarding claim 6: Murakoshi teaches the claim limitation of the image sensor device according to claim 1, on which this claim depends.
Murakoshi does not expressly teach that the device further comprises a conductive film disposed over the first surface of the substrate.
Oh teaches (e.g., Figs. 1A-1G) an image sensor device comprising a substrate ([0061]: 210), a pad ([0076] and [0079]: 325) and a conductive film ([0076]-[0077] : 321),
Oh further teaches that the device comprises a conductive film ([0076]-[0077] : 321) disposed over a first surface of the substrate ([0061]: upper surface of substrate 210).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Murakoshi, the conductive film 
Regarding claim 7: Murakoshi and Oh teach the claim limitation of the image sensor device according to claim 6, on which this claim depends. 
Murakoshi as modified by Oh teaches that the conductive film (Oh [0076]-[0077]: 321) is formed to extend in the second direction (vertical direction) such that the extended conductive film (Oh: [0076]-[0077] : 321) is longer than the pad in the second direction (Oh: conductive film 321 is longer than the pad in the vertical direction; as shown configuration of Fig. 1G of Oh, pad correspond to 325, [0076] and [0079]).
Regarding claim 8: Murakoshi and Oh teach the claim limitation of the image sensor device according to claim 6, on which this claim depends. 
Murakoshi as modified by Oh teaches that the conductive film is formed over a trench exposing parts of the substrate (Oh: Fig. 1G, [0063]: conductive film 321 is form over a trench T1/T2 exposing parts of the substrate 210).
Regarding claim 9: Murakoshi and Oh teach the claim limitation of the image sensor device according to claim 8, on which this claim depends. 
Murakoshi as modified by Oh teaches that the pad is formed along a top surface and a side surface of the conductive film formed over the trench (Oh: corresponding pad 325 is formed along a top surface and a side surface of the conductive film 321 formed over the trench T1/T2; Fig. 1G).
Regarding claim 10: Murakoshi and Oh teach the claim limitation of the image sensor device according to claim 6, on which this claim depends. 
Murakoshi as modified by Oh teaches that the through silicon via (Murakoshi: [0062]-[0063]: portion 33 in via hole 31; see annotated Fig. 5: 33_V) is electrically coupled to the pad through the conductive film (Oh: Fig. 1G. corresponding pad 325 through the conductive film 321).
Regarding claim 20: Murakoshi teaches the claim limitation of the image sensor device according to claim 18, on which this claim depends.
Murakoshi does not expressly teach that the first through silicon via is formed to have a smaller thickness than the second through silicon via.
Oh teaches (e.g., Figs. 1A-1G, annotated Fig. 1G) an image sensor device comprising 
a substrate ([0061]: 210), a first through silicon via ([0076] and [0079]: 323_1st) and a second through silicon via ([0076] and [0079]: 323_2nd).
Oh further teaches that the first through silicon via is formed to have a smaller thickness than the second through silicon via (see annotated Fig. 1G; the first through silicon via is formed in trench T1 smaller in thickness than the trench VH [0073], of the second through silicon via 323_2nd).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Murukoshi, the first through silicon via formed to have a smaller thickness than the second through silicon via, as taught by Oh, for the advantage of simultaneously powering the device with the larger thickness, while processing signals without interference or interruptions between the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record or the previous combination of references for any teaching or matter specifically challenged in the argument or newly amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826